Citation Nr: 1017429	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder, bipolar disorder, and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to 
July 1984 and from September 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

The Board notes that in the February 2005 rating action, the 
RO denied the following claims:(1) entitlement to service 
connection for a major depressive disorder/bipolar disorder, 
(2) entitlement to service connection for the residuals of a 
right ankle sprain, and (3) entitlement to an evaluation in 
excess of 10 percent for degenerative arthritis of the 
cervical spine.  In April 2005, the Veteran filed a Notice of 
Disagreement (NOD) and a Statement of the Case (SOC) was 
issued in January 2006.  However, the Board observes that in 
the Veteran's January 2006 substantive appeal, the Veteran 
only addressed the issues of entitlement to service 
connection for a major depressive disorder/bipolar disorder, 
and entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine.  See 38 C.F.R. 
§ 20.202 (2007); Ledford v. West, 136 F.3d 776, 770-80 (Fed. 
Cir. 1998).  As the Veteran did not perfect his appeal of the 
claim of entitlement to service connection for the residuals 
of a right ankle sprain with the submission of a substantive 
appeal, this matter is not in appellate status.  

In February 2008 this matter came before the Board, which 
denied in part and granted in part the claim for an increased 
evaluation in excess of 10 percent for degenerative arthritis 
of the cervical spine, and which ordered a remand for the 
claim of entitlement for service connection for a psychiatric 
disorder, to include major depressive disorder and bipolar 
disorder, for further development.

The claim of apportionment has been raised by the record in a 
May 2004 statement, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this claim, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board had found in its original February 2008 review of 
the claims file that a claim for PTSD had been raised by the 
Veteran's statements in a January 2000 mental disorders 
examination.  In consideration of a recent Court decision, 
the Board now has recharacterized the Veteran's psychiatric 
claim, as is now stated on the title page.  See also Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record). 

The remand instructions detailed several steps the AMC/RO was 
to accomplish to appropriately develop the acquired 
psychiatric disability claim.  These steps were not 
accomplished, and so another remand is appropriate.  A remand 
by the Board confers upon the appellant, as a matter of law, 
the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

While the first requested action, of sending to the Veteran 
an appropriate Duty to Assist letter that included references 
to his PTSD claim, was completed, other requested actions 
regarding the processing of the PTSD claim were not.  Upon a 
complete review of the claims file, the Board was unable to 
locate a finding of fact regarding whether the Veteran had 
indeed engaged in combat with the enemy while on active duty 
or any development regarding verifying his stressors.

Further, the remand order had required that the examiner who 
conducted the November 2005 VA examination be contacted and 
be given an opportunity to review the remand order, comment 
on service treatment records, and articulate an opinion.  
There is no indication in the claims file that this examiner 
was contacted and afforded the opportunity to provide such an 
opinion.  

Then, the AOJ, after it had completed all necessary 
development, was to review and adjudicate the issue of 
service connection for a psychiatric disorder, to include the 
PTSD claim, in addition to providing a supplemental statement 
of the case that included the laws and regulations regarding 
claims for service connection for PTSD.  As these actions 
have not been accomplished, this claim is now returned for 
compliance.

Finally, there were several statements in the record by the 
Veteran indicating intent to seek Social Security disability 
benefits.  If the Veteran were awarded such disability 
benefits on the basis of his claim psychiatric disability, 
the determination of the award and the underlying medical 
evidence would be relevant for this claim.  See Golz v. 
Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to inquire whether 
he has been awarded Social Security 
disability benefits and whether the basis 
of that award included his claimed 
psychiatric disability, to include major 
depressive disorder, bipolar disorder, and 
PTSD.  If the Veteran is in receipt of 
such benefits, request a copy of the 
disability determination and the 
underlying medical evidence from the 
appropriate agency.

2.  Once again, request that the Veteran 
provide additional information regarding 
the stressors he provided to the VA 
examiner in October 2009, to include 
dates, places, and the names of others who 
may have been involved. Specifically, he 
is requested to provide, within a 3 month 
interval, the approximate date of the SCUD 
missile attacks.  Inform the Veteran that 
failure to do so may make this stressor 
unverifiable, and as such, it could not be 
used as a basis for finding PTSD.

3.  The AMC/RO must make a finding of fact 
as to whether the Veteran engaged in 
combat with the enemy while on active duty 
and, if indicated, ensure compliance with 
any development of in-service stressors.  

a.  Development of the Veteran's in-
service stressors must include obtaining 
the Veteran's personnel records to 
determine his units of assignment, 
reviewing the claims file and preparing a 
summary of his articulated, in-service 
stressors and seeking verification of 
those stressors from the appropriate 
agency. 

b.  If any of these stressors can be 
verified, a finding to this effect should 
be included in the claims folder.  If the 
appropriate authorities are unable to 
verify the Veteran's stressors, a finding 
to this effect should be included in the 
claims folder.

4.  The AMC/RO should contact the November 
2005 VA examiner, and ask that the claims 
file be reviewed, including his earlier 
examination report.  A copy of this remand 
must also be made available to the 
examiner for review.  Following a review 
of the November 2005 VA examination 
report, and the entire evidence of record, 
the examiner must render an opinion as to 
the following:

a. Is it at least as likely as not (50 
percent or more likelihood) that any 
psychiatric disability, to include major 
depressive disorder and/or bipolar 
disorder, began during or is causally 
linked to any incident of service, to 
include the in-service diagnoses of 
inferiority complex, anxiety neurosis, 
adjustment disorder with depressed mood, 
and immature traits?  The physician is 
requested to comment on the fact that the 
service medical records from the Veteran's 
second period of service, from September 
1989 to December 1993, are negative for 
any complaints or findings of a 
psychiatric disorder, to include a 
depressive disorder and/or a bipolar 
disorder.

b.  The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

c. If the physician cannot render this 
opinion without resort to speculation, the 
report should so state why an opinion 
cannot be rendered.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

d.  If this physician is no longer 
employed at the VA medical facility or is 
otherwise unavailable, this finding is to 
be documented for the record.

5.  After completion of the above and any 
other development deemed necessary, the RO 
must review and adjudicate the issue of 
service connection for a psychiatric 
disorder, to include PTSD, a major 
depressive disorder and a bipolar 
disorder.  If such action does not grant 
the benefit claimed, the RO must provide 
the Veteran and his representative a 
supplemental statement of the case, which 
includes the law and regulations 
pertaining to claims for service 
connection for PTSD and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



